                           UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA
                                WILKES-BARRE DIVISION

 In re:
                                                          Bankruptcy No. 5:19-bk-04796-RNO
 Michele Sekelsky,
 and Michele Marie Sekelsky,                              Chapter 13
                   Debtors
                                                          Related to Doc. No. 15
 U.S. Bank National Association, Not In Its
 Individual Capacity But Solely As Trustee For The
 Cim Trust 2018-NR1 Mortgage-Backed Notes,
 Series 2018-NR1
                       Movant
      v.
 Michele Sekelsky,
 and Michele Marie Sekelsky
                   Debtors/Respondent

 Charles J DeHart, III, Esquire
                        Trustee/Respondent



 WILMINGTON SAVINGS FUND SOCIETY’S OBJECTION TO CONFIRMATION OF
                    DEBTORS’ CHAPTER 13 PLAN

          Secured creditor, U.S. Bank National Association, Not In Its Individual Capacity But

Solely As Trustee For The Cim Trust 2018-NR1 Mortgage-Backed Notes, Series 2018-NR1,

(“U.S. Bank”), by and through its undersigned counsel, hereby objects to the proposed Chapter

13 Plan of Debtors, Michele Sekelsky, and in support thereof alleges as follows:

   1. Debtors, Michele Sekelsky (“Debtors”), filed a voluntary petition pursuant to Chapter 13

          of the Bankruptcy Code on November 8, 2019.




                                                                                                 18-157620
                                                                                WILCZEWSKI, CHRISTINE
                                                                                  Objection to Confirmation
                                                                                                     Page 1




Case 5:19-bk-04796-RNO            Doc 17 Filed 11/27/19 Entered 11/27/19 15:51:04                   Desc
                                  Main Document    Page 1 of 5
   2. U.S. Bank holds a security interest in the Debtor’s real property located 508 River Street,

      Dickson City, PA 18519 (the “Property”), by virtue of a Mortgage recorded with the

      Bucks County Recorder of Deeds on March 4, 2004 in Book 1175, at Page 139, which

      has ultimately been assigned to U.S. Bank.

   3. Said Mortgage secures a Note in the amount of $37,500.00.

   4. On November 21, 2019, Debtor filed a Chapter 13 Plan (the “Plan”). A true and correct

      copy of the Plan is attached hereto as Exhibit “A.”

   5. The Plan fails to include treatment of U.S. Bank’s claim. The subject property and claim

      are, however, listed in Debtor’s schedules. U.S. Bank objects to the Plan and seeks

      clarification as to Debtors’ intentions in regard to the subject property and claim.

   6. Thus, the Plan is unclear, as therefore, infeasible.

   7. Accordingly, pursuant to 11 U.S.C.A. § 1325(a)(5) U.S. Bank National Association, Not

      In Its Individual Capacity But Solely As Trustee For The Cim Trust 2018-NR1

      Mortgage-Backed Notes, Series 2018-NR1 hereby objects to Debtors’ proposed Plan due

      to the fact that the treatment of Secured Creditor’s Claim is not accounted for in the Plan

      filed by the Debtor. See 11 U.S.C.A. § 1322(b)(3) and (b)(5).




                                                                                                18-157620
                                                                               WILCZEWSKI, CHRISTINE
                                                                                 Objection to Confirmation
                                                                                                    Page 2




Case 5:19-bk-04796-RNO         Doc 17 Filed 11/27/19 Entered 11/27/19 15:51:04                     Desc
                               Main Document    Page 2 of 5
   WHEREFORE, Secured creditor, U.S. Bank National Association, Not In Its Individual

Capacity But Solely As Trustee For The Cim Trust 2018-NR1 Mortgage-Backed Notes, Series

2018-NR1, respectfully requests that this Court not confirm Debtors’ Chapter 13 Plan.



                                            Respectfully Submitted,
                                            RAS Crane, LLC
                                            Attorney for Secured Creditor
                                            10700 Abbott's Bridge Road, Suite 170
                                            Duluth, GA 30097
                                            Telephone: 470-321-7112
                                            Facsimile: 404-393-1425

                                            By: /s/Kevin Buttery
                                            Kevin Buttery, Esquire
                                            Pennsylvania Bar Number 319438
                                            Email: kbuttery@rascrane.com
Date: November 27, 2019




                                                                                             18-157620
                                                                            WILCZEWSKI, CHRISTINE
                                                                              Objection to Confirmation
                                                                                                 Page 3




Case 5:19-bk-04796-RNO        Doc 17 Filed 11/27/19 Entered 11/27/19 15:51:04                   Desc
                              Main Document    Page 3 of 5
                       UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA
                            WILKES-BARRE DIVISION

 In re:
                                                      Bankruptcy No. 5:19-bk-04796-RNO
 Michele Sekelsky,
 and Michele Marie Sekelsky,                          Chapter 13
                   Debtors
                                                      Related to Doc. No. 15
 U.S. Bank National Association, Not In Its
 Individual Capacity But Solely As Trustee For The
 Cim Trust 2018-NR1 Mortgage-Backed Notes,
 Series 2018-NR1
                       Movant
      v.
 Michele Sekelsky,
 and Michele Marie Sekelsky
                   Debtors/Respondent

 Charles J DeHart, III, Esquire
                        Trustee/Respondent



                               CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on November 27, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:

PATRICK JAMES BEST
ARM LAWYERS
18 NORTH 8TH STREET
STROUDSBURG, PA 18360
                                                                                            18-157620
                                                                           WILCZEWSKI, CHRISTINE
                                                                             Objection to Confirmation
                                                                                                Page 4




Case 5:19-bk-04796-RNO         Doc 17 Filed 11/27/19 Entered 11/27/19 15:51:04                 Desc
                               Main Document    Page 4 of 5
MICHELE SEKELSKY
aka MICHELE MARIE SEKELSKY
508 RIVER STREET
DICKSON CITY, PA 18519



CHARLES J DEHART, III (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

ASST. U.S. TRUSTEE
UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101
                                     Respectfully Submitted,

                                     RAS Crane, LLC
                                     Attorney for Secured Creditor
                                     10700 Abbott's Bridge Road, Suite 170
                                     Duluth, GA 30097
                                     Telephone: 470-321-7112
                                     Facsimile: 404-393-1425

                                     By: /s/Kevin Buttery
                                     Kevin Buttery, Esquire
                                     Pennsylvania Bar Number 319438
                                     Email: kbuttery@rascrane.com
Date: November 27, 2019




                                                                                    18-157620
                                                                   WILCZEWSKI, CHRISTINE
                                                                     Objection to Confirmation
                                                                                        Page 5




Case 5:19-bk-04796-RNO    Doc 17 Filed 11/27/19 Entered 11/27/19 15:51:04              Desc
                          Main Document    Page 5 of 5
